United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 13, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 06-40354
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

FERNANDO VILLALONA, also known as Quirson Eloy Gonzalez-Avalo,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:01-CR-256-ALL
                      --------------------

Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     In June 2001, Fernando Villalona was convicted upon pleading

guilty to illegal reentry after deportation and was sentenced to

a prison term and three years of supervised release.     The

district court imposed as conditions of supervised release that

Villalona not commit another crime and that he not illegally

reenter the United States.   The district court revoked

Villalona’s supervised release in January 2006, and imposed a

further term of imprisonment because Villalona was again found in

the United States illegally during his supervised release term.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-40354
                               -2-

     Villalona appeals from the revocation, arguing that the

district court abused its discretion because he did not receive

the statutory written notice of the conditions of supervised

release required by 18 U.S.C. §§ 3583(f) and 3603(1).    He further

argues that the district court’s admonishment at the sentencing

hearing regarding the terms of his supervised release did not

constitute actual notice because it was not “clear and specific.”

     The record shows that the district court correctly informed

Villalona of the conditions of his supervised release.   The

sentencing transcript reflects that a court interpreter was

present during the sentencing proceedings.   Villalona expressed

no confusion at sentencing in response to the district court’s

explicit imposition of the supervised release conditions.

Villalona’s self-serving assertion that he did not understand the

district court’s admonishment because he does not speak English

is insufficient to reverse the district court’s judgment.        See

United States v. Devine, 934 F.2d 1325, 1335 (5th Cir. 1991).

Because Villalona had actual notice of the conditions of his

supervised release, the district court did not abuse its

discretion by revoking Villalona’s supervised release.     See

United States v. Arbizu, 431 F.3d 469, 471 (5th Cir. 2005).

Accordingly, the judgment of the district court is AFFIRMED.